Civil action to recover on certificate of group insurance, tried upon the following issue:
"1. Was the employment of the plaintiff L. R. Moffitt by American Enka Corporation in effect on 25 February, 1932, as alleged? Answer: `No.'"
Plaintiff testified that he worked for the defendant until 4 February, 1932. He seeks to recover for an injury sustained on 25 February, 1932.
Judgment on the verdict for defendant, from which the plaintiff appeals, assigning errors.
The certificate in suit automatically terminated, for present purposes, when plaintiff ceased to be an employee of the defendant. This was the theory upon which the case was tried. The issue is sufficient in form to settle the matter. The verdict and judgment will be upheld. Boozer v.Assurance Society, 206 N.C. 848; Perry v. Assurance Society, 206 N.C. 122,172 S.E. 527; Deese v. Ins. Co., 204 N.C. 214, 167 S.E. 797.
No error.
SCHENCK, J., took no part in the consideration or decision of this case.